                                            Case 3:21-cv-03799-SK Document 6 Filed 06/09/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES ROLAND HENDERSON, BH2947,                    Case No. 21-cv-03799-SK (PR)
                                   8                    Petitioner,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     JEFF LYNCH, Acting Warden,                         (ECF Nos. 2 & 4)
                                  11                    Respondent.

                                  12          Petitioner, a state prisoner incarcerated at California State Prison, Sacramento (SAC), has
Northern District of California
 United States District Court




                                  13   filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging a conviction

                                  14   and sentence from Santa Cruz County Superior Court. He also seeks leave to proceed in forma

                                  15   pauperis (IFP) under 28 U.S.C. § 1915.

                                  16          The petition is properly before the undersigned for initial review because Petitioner has

                                  17   consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636(c).

                                  18                                            BACKGROUND

                                  19          Petitioner was convicted by a jury of two counts of first-degree murder and found true the

                                  20   special circumstance that Petitioner committed multiple murders. At the conclusion of a sanity

                                  21   trial, the jury determined that Petitioner was same when he committed the murders. On September

                                  22   11, 2018, the superior court sentenced Petitioner to two consecutive terms of life without the

                                  23   possibility of parole, imposed various fines and fees, and ordered restitution. Petitioner appealed.

                                  24          On December 17, 2020, the California Court of Appeal struck a parole revocation fine and

                                  25   otherwise affirmed the judgment of the superior court.

                                  26          On March 10, 2021, the California Supreme Court denied review.

                                  27          On May 20, 2021, Petitioner filed in this Court the instant petition for a writ of habeas

                                  28   corpus under 28 U.S.C. § 2254.
                                            Case 3:21-cv-03799-SK Document 6 Filed 06/09/21 Page 2 of 3




                                   1                                               DISCUSSION

                                   2   A.     Standard of Review

                                   3          This Court may entertain a petition for a writ of habeas corpus “in behalf of a person in

                                   4   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                   5   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

                                   6          It shall “award the writ or issue an order directing the respondent to show cause why the

                                   7   writ should not be granted, unless it appears from the application that the applicant or person

                                   8   detained is not entitled thereto.” Id. § 2243.

                                   9   B.     Claims

                                  10          Petitioner seeks federal habeas corpus relief by raising several claims, including prejudicial

                                  11   instructional error, prejudicial admission and exclusion of evidence, and ineffective assistance of

                                  12   counsel. Liberally construed, the claims appear arguably cognizable under § 2254 and merit an
Northern District of California
 United States District Court




                                  13   answer from Respondent. See Zichko v. Idaho, 247 F.3d 1015, 1020 (9th Cir. 2001) (federal

                                  14   courts must construe pro se petitions for writs of habeas corpus liberally).

                                  15                                              CONCLUSION

                                  16          For the foregoing reasons and for good cause shown,

                                  17          1.       Petitioner’s request to proceed IFP (ECF Nos. 2 &4) is GRANTED.

                                  18          2.       The clerk shall serve electronically (1) a copy of this order and (2) a notice of

                                  19   assignment of prisoner case to a United States magistrate judge and accompanying magistrate

                                  20   judge jurisdiction consent or declination to consent form (requesting that respondent consent or

                                  21   decline to consent within 28 days of receipt of service) upon Respondent and Respondent’s

                                  22   attorney, the Attorney General of the State of California, at the following email address:

                                  23   SFAWTParalegals@doj.ca.gov. The petition and the exhibits thereto are available via the

                                  24   Electronic Case Filing System for the Northern District of California. The clerk shall serve by

                                  25   mail a copy of this order on Petitioner.

                                  26          3.       Respondent shall file with the court and serve on Petitioner, within 60 days of the

                                  27   issuance of this order, an answer conforming in all respects to Rule 5 of the Rules Governing

                                  28   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.
                                                                                          2
                                            Case 3:21-cv-03799-SK Document 6 Filed 06/09/21 Page 3 of 3




                                   1   Respondent shall file with the answer and serve on Petitioner a copy of all portions of the state

                                   2   trial record that have been transcribed previously and that are relevant to a determination of the

                                   3   issues presented by the petition.

                                   4          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   5   court and serving it on Respondent within 30 days of his receipt of the answer.

                                   6          4.      Respondent may file a motion to dismiss on procedural grounds in lieu of an

                                   7   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                   8   2254 Cases. If Respondent files such a motion, Petitioner must serve and file an opposition or

                                   9   statement of non-opposition not more than 28 days after the motion is served and filed, and

                                  10   Respondent must serve and file a reply to an opposition not more than 14 days after the opposition

                                  11   is served and filed.

                                  12          5.      Petitioner is reminded that all communications with the Court must be served on
Northern District of California
 United States District Court




                                  13   Respondent by mailing a true copy of the document to Respondent’s counsel. Petitioner must also

                                  14   keep the Court and all parties informed of any change of address.

                                  15          IT IS SO ORDERED.

                                  16   Dated: June 9, 2021

                                  17                                                    ______________________________________
                                                                                        SALLIE KIM
                                  18                                                    United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
